         Case 3:20-cv-00991-JCH Document 21-3 Filed 09/15/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


JAKUB MADEJ
                                                               CIVIL ACTION NO.
                       PLAINTIFF                               3:20-cv-00991-JCH


V.




YALE UNIVERSITY, YALE HEALTH

                       DEFENDANTS
                                                               SEPTEMBER 15, 2020

                         DECLARATION OF PAUL HOFFMAN, PhD

       I, Paul Hoffman, PhD, depose and say that:


        1. I am over the age of eighteen years and believe in the obligation of an oath.


       2. I make this affidavit of my own personal knowledge.


       3. I am the Chief of Mental Health & Counseling at Yale Health, which provides


health services to the faculty, staff, and students of Yale University.


       4. On March 4, 2020, Caroline Hendel, Esq., an attorney in the Office of the General


Counsel at Yale University, requested that I provide a copy ofJakub Madej 's medical records from


Yale Health to Patrick M. Noonan, Esq. in connection with a lawsuit brought by Mr. Madej against


Yale University.


        5. Thereafter, I provided Attorney Noonan with a copy of Mr. Madej's medical


records from Yale Health.


        6. I have not received any requests for Mr. Madej 's medical records from Yale Health


other than in connection with claims brought by the plaintiff against Yale University.
        Case 3:20-cv-00991-JCH Document 21-3 Filed 09/15/20 Page 2 of 3




       7. With the exception of attorneys representing Yale University in connection with


claims brought by the plaintiff, I have not provided a copy of Mr. Madej's medical records from


Yale Health to anyone outside of Yale Health.




Dated at New Haven, Connecticut this /-> th day of September, 2020.




                                                                                -.p^
                                                   Paul Horfn(^yhD
         Case 3:20-cv-00991-JCH Document 21-3 Filed 09/15/20 Page 3 of 3




                                        CERTIFICATION

       I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court's electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court's CM/ECF System.



                                                                          /s/
                                                                Patrick M. Noonan
